*11
OPINION OF THE COURT

DARRELL R. MATLOCK, JR., Justice.
NOW ON THIS 15th day of August, 2001, the above styled proceeding comes on for decision by the full Judicial Appeals Tribunal;
The Court having reviewed the entire record and sworn testimony from witnesses on June 12, 1998 makes the following findings and orders:
This Court has original jurisdiction of the parties and subject matter pursuant to the articles III and VII of the Constitution of the Cherokee Nation of Oklahoma; and, 11 CNCA Section 21-23.
The Petitioner, Bernice Riggs, submitted her application for membership in the Cherokee Nation on October 16, 1996 to the Respondent.
The Respondent, Lela Ummerteskee, acting Registrar of the Cherokee Nation, responded to Petitioner’s application for membership in the Cherokee nation via form letter which in effect denied the Petitioner’s application for the reason it failed to comply with 11 CNCA Section 12.
The Petitioner, Bernice Riggs, does have direct ancestors listed on the Dawes Commission Freedman Roll.
The Petitioner, Bernice Riggs, does possess some degree of Cherokee blood.
There are some Freedman who have ancestors listed by Cherokee blood on the final Dawes Commission Rolls who are citizens of the Cherokee Nation.
All persons, regardless of ethnic composition, who can comply with the requirements of 11 CNCA Section 12 are admitted to citizenship by the Cherokee Nation on proper application.
The Petitioner’s own expert, David Cornsilk, testified, “.... I don’t want to condemn the roll itself because it’s the best that we have right now....”

ISSUE

The dispositive issue before this Court is whether or not 11 CNCA Section 12 is consistent with Article III of the Constitution of the Cherokee Nation of Oklahoma as adopted in 1975.
We answer and determine that 11 CNCA Section 12 as passed by the Council of the Cherokee Nation is consistent with and permitted by Article III of the Constitution of the Cherokee Nation of Oklahoma as adopted in 1975.
The Cherokee Nation is a Sovereign Nation with the absolute right to determine its citizenship. The Cherokee Nation need not go beyond its Constitution to determine citizenship.
IT IS THE ORDER of the Judicial Appeals Tribunal that Petitioner’s prayed for relief be denied.
IT IS THE FURTHER ORDER of the Judicial Appeals Tribunal that each appeal concerning an application for citizenship will be considered on a case by case basis consistent with the opinion entered herein.
Concurring: DARRELL DOWTY, Chief Justice and PHILIP H. VILES, JR., Justice.